DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 28, 2021 included an “Examination report dated 2021-11-24, listed in related Taiwan patent application no. 110102201.”  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement considered by the Examiner is limited to the content of the English language portions provided in the Translation of Abstract.
However, Applicant is reminded of the procedure outlined in MPEP 609.04(a)(III) and the duty under 37 CFR 1.56 regarding the remaining content that was not provided in a concise explanation of relevance or translated, and therefore was not considered by Examiner.


Claim interpretation
Claims 19 and 20 recite the term “if” in the claims.  Applicant is reminded that "if" is considered optional and the broadest reasonable interpretation of an optional condition includes the condition not occurring such that the "if" clause has no patentable weight.  See at least MPEP 2111.04 (II).
Examiner suggests changing the conditional language "if" to "when" in the claim language.  


*Examiner notes the rejections below are organized by 1) number of references followed by 2) numerical order.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. (USPN 2014/0247295).

With respect to claim 1, Hussain teaches a direct-lit light-emitting diode (LED) backlight display (Figs. 6-24 and paragraph [0046]), comprising: 
a backlight module (Fig. 6, item 80 and paragraphs [0062]-[0071]) having a first light emission group and a second light emission group (Figs. 7-19.  At least Figs. 7, 10, 11, 13, 14 and 16-19, items 84a and 84b teach first and second light emission groups, respectively), wherein the first light emission group comprises a plurality of first LEDs, and the second light emission group comprises a plurality of second LEDs (Figs. 7-19.  At least Figs. 7, 10, 11, 13, 14 and 16-19, items 84 and paragraph [0071] teach LEDs), wherein the first LEDs and the second LEDs are in an interleaved arrangement (Figs. 13, 14 and 16-19 and paragraphs [0065], [0088] and [0094] teach the LEDs are interleaved);
a driving circuit coupled to the backlight module (Figs. 6-8, item 120) and configured to be activated to selectively drive the first light emission group and the second light emission group to emit light (Figs. 6-8, item 120 and paragraphs [0040], [0064], [0065] and [0069] teach a backlight driver);
a detection circuit coupled to the backlight module, wherein the detection circuit sends an abnormal signal on detection of an abnormal status of any of the LEDs in the first light emission group or the second light emission group (Figs. 7-9, item 154 and paragraphs [0073]-[0095] teach a short circuit failure is detected and feedback signals are provided.  Although not expressly disclosed, some type of signal is detected in a short circuit state); and
a control circuit coupled to the driving circuit and the detection circuit, wherein the control circuit obtains, according to the abnormal signal, a shut-down group which comprises at least the light emission group to which the abnormal LED belongs, and activates the driving circuit not to drive the shut-down group to emit light (Figs. 7-24, item 136 and Figs. 20-24 and paragraphs [0064] and [0073]-[0095] and [0103]-[0104] teach LED strings are selectively driven to compensate for a short circuited LED strings that are not activated).
However, Hussain fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art at the time of the invention (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to combine the various teachings of Hussain because paragraph [0111] suggests alternatives and modifications.

With respect to claim 2, Hussain teaches the direct-lit LED backlight display according to claim 1, discussed above, wherein the interleaved arrangement is a slant arrangement, a translational arrangement or a diamond-shaped arrangement of the first light emission group and the second light emission group (Hussain, Figs. 13, 14 and 16-19).

With respect to claim 3, Hussain teaches the direct-lit LED backlight display according to claim 1, discussed above, wherein the backlight module further comprises a third light emission group, wherein the third light emission group comprises a plurality of third LEDs, and the first LEDs, the second LEDs, and the third LEDs are in an interleaved arrangement (Hussain, Figs. 10, 11, 13, 14 and 16-19, item 84c teach a third group).

With respect to claim 4, Hussain teaches the direct-lit LED backlight display according to claim 3, discussed above, wherein the backlight module further comprises a fourth light emission group, wherein the fourth light emission group comprises a plurality of fourth LEDs, and the first LEDs, the second LEDs, the third LEDs, and the fourth LEDs are in an interleaved arrangement (Hussain, Figs. 10, 11, 13, 14 and 16-19, item 84d teach a fourth group).

With respect to claim 5, Hussain teaches the direct-lit LED backlight display according to claim 4, discussed above, wherein the shut-down group comprises at least any of the first light emission group, the second light emission group, the third light emission group, or the fourth light emission group (Hussain, Figs. 7-24, item 136 and Figs. 20-24 and paragraphs [0064] and [0073]-[0095] and [0103]-[0104]).

With respect to claim 6, Hussain teaches the direct-lit LED backlight display according to claim 4, discussed above, wherein the interleaved arrangement is a slant arrangement, a translational arrangement, or a diamond-shaped arrangement of the first light emission group, the second light emission group, the third light emission group, and the fourth light emission group (Hussain, Figs. 13, 14 and 16-19).

With respect to claim 7, Hussain teaches the direct-lit LED backlight display according to claim 4, discussed above, wherein the backlight module further comprises a fifth light emission group, a sixth light emission group, a seventh light emission group, and an eighth light emission group, wherein the fifth light emission group comprises a plurality of fifth LEDs, the sixth light emission group comprises a plurality of sixth LEDs, the seventh light emission group comprises a plurality of seventh LEDs, and the eighth light emission group comprises a plurality of eighth LEDs, and the first LEDs, the second LEDs, the third LEDs, the fourth LEDs, the fifth LEDs, the sixth LEDs, the seventh LEDs, and the eighth LEDs are in an interleaved arrangement (Hussain, Figs. 16-19, items 84e-84h and paragraph [0101] teach fifth through eighth groups).

With respect to claim 8, Hussain teaches the direct-lit LED backlight display according to claim 7, discussed above, wherein the shut-down group comprises at least any of the first light emission group, the second light emission group, the third light emission group, the fourth light emission group, the fifth light emission group, the sixth light emission group, the seventh light emission group, or the eighth light emission group (Hussain, Figs. 7-24, item 136 and Figs. 20-24 and paragraphs [0064] and [0073]-[0095] and [0103]-[0104]).

With respect to claim 9, Hussain teaches the direct-lit LED backlight display according to claim 8, discussed above, wherein the interleaved arrangement is a slant arrangement, a translational arrangement, or a diamond-shaped arrangement of the first light emission group, the second light emission group, the third light emission group, the fourth light emission group, the fifth light emission group, the sixth light emission group, the seventh light emission group, and the eighth light emission group (Hussain, Figs. 16-19).

With respect to claim 10, Hussain teaches the direct-lit LED backlight display according to claim 1, discussed above, wherein the backlight module comprises a first region, a second region, and a region boundary, wherein the first region is adjacent to the second region, the region boundary is located where the first region is adjacent to the second region, the first region has the first light emission group and the second light emission group, and the second region has the first light emission group and the second light emission group (Hussain, Figs. Figs. 7-24.  At least Fig. 7 teaches light emission groups in columns.  The first/second region read on the first/second columns.  The space between the columns reads on a region boundary).

With respect to claim 17, Hussain teaches the direct-lit LED backlight display according to claim 1, discussed above, wherein the abnormal status is a short status, an open status, an over-voltage status, or an over-current status (Hussain, Figs. 7-9, item 154 and paragraphs [0073]-[0095] teach a short circuit failure is detected).

Claim 18, a computer-implemented method, corresponds to and is analyzed and rejected for substantially the same reasons as the computer system of Claim 1, discussed above.


Claim(s) 12-14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. (USPN 2014/0247295) in view of Hamada (USPN 2009/0147534).

With respect to claim 12, Hussain teaches the direct-lit LED backlight display according to claim 1, discussed above.
However, Hussain fails to expressly teach further comprising a brightness detection assembly coupled to the control circuit and configured to obtain an output brightness value of the backlight module.
Hamada teaches a known technique using a brightness detection assembly to monitor and correct the brightness of a backlight (Figs. 1-7 and paragraphs [0047]-[0079]).
Hussain teaches a base process/product of an LED backlight display which the claimed invention can be seen as an improvement in that the display further comprises a brightness detection assembly coupled to the control circuit and configured to obtain an output brightness value of the backlight module.  Hamada teaches a known technique of using a brightness detection assembly to monitor and correct the brightness of a backlight that is comparable to the base process/product.
Hamada’s known technique of using a brightness detection assembly to monitor and correct the brightness of a backlight would have been recognized by one skilled in the art as applicable to the base process/product of Hussain and the results would have been predictable and resulted in the display further comprising a brightness detection assembly coupled to the control circuit and configured to obtain an output brightness value of the backlight module which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
With respect to claim 13, Hussain in view of Hamada teach the direct-lit LED backlight display according to claim 12, discussed above, wherein the control circuit obtains a to-be-compensated light emission group according to the output brightness value and additionally adjusts an operating current of the to-be-compensated light emission group according to the output brightness value (Hamada, paragraphs [0047]-[0079] teach LEDs are measured and classified and current is fine-tuned; and Hussain, Fig. 7 and paragraph [0073] teach light emission groups are driven).

With respect to claim 14, Hussain in view of Hamada teach the direct-lit LED backlight display according to claim 12, discussed above, wherein the brightness detection assembly comprises a photometer, a color analyzer, a digital camera, or a computing device of at least one of the group consisting of the same (Hamada, paragraphs [0047] and [0049] teach a photometer can be used).

The further limitations of claim 19 are rejected for substantially the same reasons as claims 12-13, discussed above.

With respect to claim 20, Hussain in view of Hamada teach the light emission control method for a direct-lit backlight diode according to claim 19, discussed above, wherein the step of disabling the shut-down group from emitting light further comprises: 
adjusting a color scale of the to-be-compensated light emission group to obtain a third output brightness value if the second output brightness value is less than or equal to a second brightness threshold (Examiner notes the term "if" is considered optional and the broadest reasonable interpretation of an optional condition includes the condition not occurring such that the "if" clause has no patentable weight.  See at least MPEP 2111.04 (II)).


Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. (USPN 2014/0247295) in view of Sojourner (USPN 6,473,092).

With respect to claim 15, Hussain teaches the direct-lit LED backlight display according to claim 1, discussed above, comprising a circuit storing at least one parameter, wherein the circuit is coupled to the control circuit, and the parameter indicates the interleaved arrangement, a position of the shut- down group, an operating current of a to-be-compensated light emission group, or an output brightness value of the backlight module (Hussain, Fig. 1, item 18 and Figs. 7 and 8, item 132 teach memory for storing and paragraph [0099] teaches current of compensated light groups can be used).
However, Hussain fails to expressly teach “comprising an analog circuit storing at least one analog parameter, wherein the analog circuit is coupled to the control circuit, and the analog parameter indicates the interleaved arrangement, a position of the shut- down group, an operating current of a to-be-compensated light emission group, or an output brightness value of the backlight module” (emphasis added).
Sojourner teaches a known technique implementing display circuits using analog circuits to replace digital circuits (Col. 11, lines 37-41).
Hussain teaches a base process/product of storing a parameter which the claimed invention can be seen as an improvement in that the display comprises an analog circuit storing at least one analog parameter, wherein the analog circuit is coupled to the control circuit, and the analog parameter indicates the interleaved arrangement, a position of the shut- down group, an operating current of a to-be-compensated light emission group, or an output brightness value of the backlight module.  Sojourner teaches a known technique of implementing display circuits using analog circuits to replace digital circuits that is comparable to the base process/product.
Sojourner’s known technique of implementing display circuits using analog circuits to replace digital circuits would have been recognized by one skilled in the art as applicable to the base process/product of Hussain and the results would have been predictable and resulted in the display comprising an analog circuit storing at least one analog parameter, wherein the analog circuit is coupled to the control circuit, and the analog parameter indicates the interleaved arrangement, a position of the shut- down group, an operating current of a to-be-compensated light emission group, or an output brightness value of the backlight module which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 16, Hussain in view of Sojourner teach the direct-lit LED backlight display according to claim 15, discussed above, wherein the control circuit obtains the analog parameter corresponding to the shut-down group from the analog circuit according to the shut-down group (Hussain, Figs. 19-24 and paragraphs [0095]-[0099] teach the corrected value is determined based on the remaining LED strings with respect to the shorted LED string).


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teaches detection of an abnormal signal in LED backlight regions (see at least Hussain et al. USPN 2014/0247295).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “direct-lit LED backlight display according to claim 10, wherein when the detection circuit detects the abnormal status of any of LEDs in the region boundary, the control circuit activates, according to the abnormal signal, the driving circuit not to drive the shut-down group of the first region and the shut-down group of the second region” (see claim 11 – emphasis added).


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Miyoshi (USPN 2019/0059145), Yoda (USPN 2022/0036781), Kim et al. (USPN 2021/0398499), Takayanagi (USPN 2017/0061898), Zhang (USPN 2017/0150572), Liu (USPN 2021/0003887) and Yang et al. (USPN 2017/0084232) teach an LED backlight that detects abnormal states;
Bai et al. (USPN 2018/0212001) teaches diamond shaped pixel formation;
Lai (USPN 2014/0173884) teaches measuring light from a backlight; and
Cho et al. (USPN 2006/0132053) teaches storing analog data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623